DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections remain, except for the rejection specific to claim 5, which has been overcome.  In particular, Applicant argues that the inconsistent directional recitations would be clear in light of the specification.  This is not persuasive because a goal under 35 USC 112(b) is that the claims should be clear and definite on their face.  Applicant argues for keeping inconsistent directional recitation by basically stating that reciting consistently would not make sense.  For example, in claim 4 replacing “open outwardly” with  --open inwardly--  would not make sense, while citing paragraph 0050, in support of claim 2, which states “the fabric mounting groove 18 protrudes outward to form a mounting base 19.”  These recite two opposite directions for the same direction as viewed in the drawing figures.  Clarity and definiteness requires consistency in reciting physical directions.  One suggestion might be to remove reference to “inner” or “outer” directions where they cause inconsistency and simply recite relative to what element another element is recessed or protruded.  For example, claim 1, lines 2-3 could be amended as follows, “an upper end of an inner side surface of the main body is recessed relative to a lower end of the inner side surface to form a fabric mounting groove for mounting armrest fabric, and [[a]] the lower end …”. 
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.  Therefore, they are repeated and this action is made final.
In particular, Applicant argues that “Figure 2 of Butt is not relevant” and that “Butt does not teach or suggest the features of ‘an inner side surface of the main body is recessed inward to form a fabric mounting groove for mounting armrest fabric’.”  On the contrary, Butt provides recessed side surfaces that form fabric mounting grooves for mounting armrest fabric, as broadly claimed in claim 1, as can be appreciated from the recessed surfaces shown in Figure 2 and the fabric applied, as shown in Figure 1.  
Applicant also argues against Brandtner by stating, “Brandtner also does not teach or suggest the features of ‘an inner side surface of the main body is recessed inward to form a fabric mounting groove for mounting armrest fabric’.”  However, the rejection of claim 1 based on Brandtner, refers to these features, “as shown in Figures 4A-5F, where lengthwise vertical grooves of the armrest are recessed,” including grooves for being connected with connectors of a sofa underframe, “as shown by lower horizontal and vertical grooves in Figures 4A-5F.”
With regard to the rejections under 103, Applicant expresses advantages of the structure of the recessed mounting groove 18.  However, the mounting groove is not recited with sufficient detail to define over the prior art.  Noting that there have been no substantive amendments to the claims for purposes of defining over the prior art, the examiner recommends that the claims be amended to recite structural details that might define over the prior art in order to seek patentability. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 1, line 2, “recessed inward” is directionally inconsistent with “inner side surface” and is thus confusing and indefinite;
Claim 2, line 2, “protrudes outward” is inconsistent with “recessed inward” in claim 1, line 2 and is thus confusing and indefinite;
Claim 4, line 2, “opened outwardly” is inconsistent with the directional “recessed inward” in claim 1, line 2 and is thus confusing and indefinite;
Claim 4, line 4, “inner side surface” is directionally inconsistent with “inner side surface” of claim 1, line 2, and is thus confusing and indefinite; and
Claims 3 and 5-10 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butt (US 20110043006).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A sofa armrest, characterized by comprising a main body made by blow molding (30 shown in Figures 1-2, where “made by blow molding” is directed to a method of making, which is a different category of invention than is currently being examined, and is therefore only given patentable weight to the degree to which it imparts structural details that are pertinent to the product currently under examination), wherein an upper end of an inner side surface of the main body is recessed inward to form a fabric mounting groove for mounting armrest fabric (as shown in Figure 2, where the central portion of the armrest is hollow and is thus recessed inward relative to the outer peripheral portions of the armrest), and a lower end of the inner side surface of the main body is provided with clamping-connection grooves for being connected with connectors of a sofa underframe (a lower end of the inner side surface is also recessed, as shown in Figure 2, and is provided with clamping-connection grooves on lower ends of the vertical posts that are connected by connectors comprising connecting portions that connect to the underframe in the form of a lower frame member that sits substantially on the floor, as shown on the opposite side of the chair from the side corresponding to armrest 30 in Figure 2).

2. The sofa armrest according to claim 1, characterized in that: the fabric mounting groove protrudes outward to form a mounting base for mounting a control device (where the recessed area forming the mounting groove shown in Figure 2 protrudes outwardly through the armrest except where the control device 44 and its mounting base reside).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brandtner (US 2022/0071398).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A sofa armrest, characterized by comprising a main body made by blow molding (210 shown in Figures 4A-5F, where the armrests are disclosed as blow molded, but “made by blow molding” is directed to a method of making, which is a different category of invention than is currently being examined, and is therefore only given patentable weight to the degree to which it imparts structural details that are pertinent to the product currently under examination), wherein an upper end of an inner side surface of the main body is recessed inward to form a fabric mounting groove for mounting armrest fabric (as shown in Figures 4A-5F, where lengthwise vertical grooves of the armrest are recessed), and a lower end of the inner side surface of the main body is provided with clamping-connection grooves for being connected with connectors of a sofa underframe (as shown by lower horizontal and vertical grooves in Figures 4A-5F).

2. The sofa armrest according to claim 1, characterized in that: the fabric mounting groove protrudes outward to form a mounting base for mounting a control device (where the recessed areas of the lengthwise vertical grooves leave non-recessed areas between them, which are mounting bases capable of receiving a control device thereon).

3. The sofa armrest according to claim 2, characterized in that: connecting through holes for fixing the connectors of the sofa underframe are formed in the clamping-connection grooves, and the connecting through holes penetrate through the main body (as shown in Figure 5A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandtner (US 2022/0071398) in view of Yang (CN 110141066).
Brandtner shows and discloses the details set forth in the rejection of claims 1-3 and shows many openings that may be used as storage cavities and discloses covering the openings in the main body in paragraph 0114, but lacks disclosing storing an electrical wire and the mounting base having a mounting hole communicating with the storage cavity.
On the other hand, Yang has a similarly formed armrest to that of Brandtner and shows and discloses the details of a storage cavity, storing wire therein, and a mounting base communicating with the storage cavity.
It would have been obvious to include the features taught by Yang on the armrest of Brandtner because doing so would provide the benefit of enabling mounting and usage of a control device on the armrest.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4. The sofa armrest according to claim 3, characterized by further comprising a cover body (cardboard or fiberboard cover bodies as disclosed in paragraph 0114), wherein the main body is provided with a storage cavity which is opened outwardly (as best understood in light of the indefiniteness, shown on outside surfaces of the main body in Figures 4A-5F) and is used for storing an electric wire (as taught by Yang for the intelligent seat embodiments and benefits, where the storage cavity storing wires is taught in the disclosure of paragraphs 0034-0035 of the machine translation of Yang), the cover body covers the storage cavity (as disclosed in paragraph 0114 of Brandtner), and the mounting base is provided with a mounting hole communicating with the storage cavity (where the mounting base comprises the non-recessed portions on the inner surface of the main body of Brandtner, which is modified in view of Yan to include the mounting hole 13 communicating with the storage cavity per the disclosure in paragraphs 0034-0035 in the machine translation of Yang), and the inner side surface of the main body is further provided with a wire inlet which communicates with the storage cavity and is used for wire introduction (as shown by the trailing wire guide grooves 15 in Figure 1 of Yang, which communicates with the storage cavity via the mounting hole 13, applied in the combination with Brandtner).

6. The sofa armrest according to claim 4, characterized in that: the main body is provided with at least one concave hole for enhancing a bearing capacity of the main body, and the cover body covers the storage cavity and the concave holes (concave holes and storage cavities are shown in Figures 4A, 4D, and 5B and these are covered with cardboard or fiberboard as disclosed in paragraph 0114 and the armrest including these holes and storage cavities is covered by cardboard or fiberboard, as disclosed in paragraph 0134 of Brandtner).

7. The sofa armrest according to claim 4, characterized in that: at least one protrusion for enhancing a bearing capacity of the main body is arranged in the storage cavity, and the protrusions are vertically arranged (Figures 4A, 4D, and 5B show storage cavities with a variety of contours the provide protrusions within these storage cavities—the protrusions are arranged and extend in every direction such that they are vertically as well as horizontally arranged).

8. The sofa armrest according to claim 7, characterized in that: the protrusions are provided with fixing grooves for clamping and fixing an electric wire (Brandtner lacks the specifics of these grooves, however, Yang shows fixing grooves 15 in Figure 1 and discloses in paragraphs 0035 that the wires tend to bulge into an interfering state without the fixing grooves 15 such that it would have been obvious to include such fixing grooves in the storage cavities of Brandtner).

9. The sofa armrest according to claim 1, characterized in that: a baffle plate (at 220 in Figures 4A-5F of Brandtner) is arranged under the main body, and the baffle plate is made of the main body by integral blow molding (as shown).

10. The sofa armrest according to claim 1, characterized in that: supporting feet (212 shown in Figure 4A of Brandtner) are further detachably arranged under the main body (under by virtue of located at and below a level of the main body, detachably arranged by the detachable connection via elements 201), the supporting feet are provided with positioning blocks (comprising ends of elements 201), and the main body is provided with positioning grooves matched with the positioning blocks (grooves into which the positioning blocks are inserted when attached to the main body).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636